Exhibit 10.28

 

AMENDMENT III

 

TO THE REINSURANCE AGREEMENT

 

BETWEEN

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

(Referred to in this Amendment as the Company)

 

AND

 

HANNOVER LIFE REASSURANCE COMPANY OF AMERICA

(Referred to in this Amendment as the Reinsurer)

 

This Amendment III is to be attached to and made a part of the Automatic YRT
Reinsurance Agreement which became effective October 1, 2005.  All provisions of
the Reinsurance Agreement not in conflict with the provisions of this Amendment
III shall remain unchanged.

 

As of the effective date of this Amendment III, the following shall replace
Exhibit B-1 — Plans Covered in its entirety.

 

EXHIBIT B-1

 

PLANS COVERED

 

This Agreement provides for reinsurance of the Company’s Single Premium Deferred
Annuities (SPDAs) and Flexible Premium Deferred Annuities (FPDAs), with the plan
codes listed below.

 

All such plans issued and in-force as of the Effective Date of the Agreement and
all such plans issued on or after the Effective Date are reinsured under the
Agreement.

 

With respect to plans reinsured with EquiTrust Life Insurance Company as of the
Effective Date of this Agreement, the Agreement provides reinsurance on the
portion of such plans not reinsured with EquiTrust Life Insurance Company.

 

Plan Codes

 

ACCUMULATOR

 

FPDA-3 7.3

 

I-2001TX

 

INDEX-26

 

SNF ACC55

BN PROCEED

 

FPDA-3 REV

 

I-2001TX-5

 

INDEX-27

 

SNF ACCUM

BRAVO

 

FPDA-3FL

 

I-2002

 

INDEX-27IN

 

SPDA-1

BRAVO 2003

 

FPDA-3IN

 

I-2002 REV

 

INDEX-28

 

SPDA-1(3%)

CUMULATOR

 

FPDA-3TX

 

I-25 (REV)

 

INDEX-28IN

 

SPDA-1PA

F-3FLREV

 

FPDA-4

 

I-27 (REV)

 

INDEX-28KY

 

SPDA-1PLUS

F-3INREV

 

FPDA-4PA

 

I-27REV IN

 

INDEX-29

 

SPDA-1SNF

F-3REVTX

 

FPDA-4SNF

 

I-27REV KY

 

INDEX-30

 

SPDA-1UT

FPD22.25IN

 

FPDA-5

 

I-29 (REV)

 

INDEX-3-05

 

SPDA-2

FPD32.25IN

 

FPDA5 2.25

 

IDX-1-05IN

 

INDEX-30IN

 

SPDA-2(3%)

 

 

 

AUTOMATIC YRT

 

 

HA-AEIL-05

June 29, 2009

 

AMENDMENT III

 

--------------------------------------------------------------------------------


 

FPD72.25IN

 

FPDA5225IN

 

IDX-1-05KY

 

INDEX-30KY

 

SPDA-2PA

FPD82.25IN

 

FPDA-5FL

 

IDX-26 7.5

 

INDEX-4

 

SPDA-2SNF

FPDA-1

 

FPDA-5PLUS

 

IDX-4-05TX

 

INDEX-4-05

 

SPDA-5

FPDA-1(3%)

 

FPDA-6

 

INDEX

 

INDEX-5

 

STRETCH

FPDA-10

 

FPDA-6FL

 

INDEX-1

 

INDEX-5-05

 

SUPER-7

FPDA-10SNF

 

FPDA-6TX

 

INDEX-2

 

INDEX-6

 

SUPER-7REV

FPDA-10TX

 

FPDA-7

 

INDEX-10

 

INDEX-6SNF

 

SUPER-7TX

FPDA-10VA

 

FPDA7 2.25

 

INDEX-1-05

 

INDEX-6TX

 

SUPR7 2.25

FPDA-11

 

FPDA-8

 

INDEX-12

 

INDEX-8

 

SUPR7225IN

FPDA-11SNF

 

FPDA8 2.25

 

INDEX-13

 

INDEX-T03

 

FPD11NOMVA

FPDA-11TX

 

FPDA-PD2

 

INDEX-15

 

INDEXP3

 

FPDA-10PA

FPDA-1PA

 

GFIR

 

INDEX-16

 

INDEXP3FL

 

FPDA-10WA

FPDA-1SNF

 

GFIR2-3

 

INDEX-17

 

INDEXP3-PA

 

INDEX-6-05

FPDA-2

 

GFIR-5

 

INDEX-18

 

INDEXP3TX

 

IDX-6-05-1

FPDA2 2.25

 

I-19 (REV)

 

INDEX-19

 

INDX-2

 

INDEX-2-06

FPDA2-2001

 

I-19 REV7

 

INDEX-22

 

INDX-I

 

FPDA-10IN

FPDA-2PLUS

 

I-2000

 

INDEX-23

 

INDX-IIN

 

FPDA-12

FPDA-2TX

 

I-2000TX

 

INDEX-24

 

INDX-IPA

 

IDX1-07FL

FPDA-3

 

I-2000TX-5

 

INDEX-25

 

INDX-ITX

 

IX107ELFL

FPDA3 2.25

 

I-2001

 

INDEX-25WA

 

S-7TXREV

 

 

IDX-1-07ELB

 

IDX-1-07LB

 

INDEX 1-07

 

IX107LBFL

 

 

 

EXHIBIT E

 

EXPERIENCE REFUND CALCULATION

 

The method of calculation of the Experience Refund Amount is described below.

 

Define the following terms in respect of each Reinsured Policy:

 

RP is the Reinsurance Premium for the quarter, calculated in accordance with
Exhibit D;

FV is the fund value of the policy at the beginning of the quarter;

RS is the Reinsurer’s Share, as specified in Exhibit A;

SC is the surrender charge applicable to the policy at the beginning of the
quarter (or policy date if later);

CA is the Claim Amount on the policy in the quarter, where the Claim Amount is
as defined in Exhibit B-2;

CR is the Claim Reimbursement on the policy in the quarter, where the Claim
Reimbursement is as defined in Exhibit B-2;

 

Calculate the Reinsurance Gain (RG) on the policy as:

 

RG = RP - (CA - CR)

 

Calculate the Reinsurance Risk Charge (RRC) for the policy as:

 

--------------------------------------------------------------------------------


 

RRC = FV × RS × SC × (0.1 + 0.02) × 0.0125

 

Calculate the Total Reinsurance Gain (TRG) and Total Reinsurance Risk Charge
(TRRC) as the sum of the values of RG and RRC, calculated as described above,
for all the Reinsured Policies.

 

The Experience Account Balance at the end of the quarter (EABt) is defined as:

 

EABt = min[0, (EABt-1 × 1.03) + TRG - TRRC]

 

where EABt-1 is the Experience Account Balance at the end of the previous
quarter (or zero if the Experience Refund Calculation is being done for the
first time).

 

For quarters ending December 31, 2012 and prior, the Experience Refund Amount
(ERA) for the quarter is given by:

 

ERA = max [0, (EABt-1 x 1.03) + TRG – TRRC]

 

For quarters ending after December 31, 2012, the Experience Refund Amount (ERA)
is zero.

 

EXECUTION

 

In witness of the above, this Amendment III is signed in duplicate at the dates
and places indicated with an effective date of April 1, 2009.

 

HANNOVER LIFE REASSURANCE COMPANY OF

 

AMERICAN EQUITY INVESTMENT LIFE

AMERICA

 

INSURANCE COMPANY

ORLANDO, FLORIDA

 

WEST DES MOINES, IOWA

 

 

 

DATE:

JUNE 29, 2009

 

DATE:

JUNE 29, 2009

 

 

 

 

BY:

/S/ GARY L. GRAY

 

BY:

/S/ JOHN M. MATOVINA

 

 

 

 

 

TITLE:

VICE PRESIDENT

 

TITLE:

EVP  & CFO

 

 

 

 

 

BY:

/S/ JEFFREY R. BURT

 

WITNESS:

/S/ JUDITH A. NAANEP

 

 

 

 

TITLE:

EVP

 

 

 

--------------------------------------------------------------------------------